Citation Nr: 1637344	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  09-16 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating greater than 10 percent effective August 5, 2011, for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1986 to November 2006.

This case has a long procedural history.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted, in pertinent part, the Veteran's claim of service connection for degenerative arthritis of the lumbar spine, assigning a zero percent (non-compensable) rating effective December 1, 2006.  The Veteran submitted additional evidence dated within 1 year of this decision which rendered it non-final for VA adjudication purposes.  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The RO then adjudicated the Veteran's initial compensable rating claim for degenerative arthritis of the lumbar spine in a December 2007 rating decision, assigning a temporary total (100 percent) disability rating effective June 28, 2007, based on the need for surgical or other convalescence and a zero percent rating effective August 1, 2007, for service-connected degenerative arthritis of the lumbar spine.  The Veteran disagreed with this decision in December 2008, seeking an initial compensable rating for his service-connected degenerative arthritis of the lumbar spine.  He perfected a timely appeal in May 2009.

In an April 2012 rating decision, the RO granted service connection for radiculopathy of the left lower extremity associated with service-connected degenerative arthritis of the lumbar spine, assigning a 10 percent rating effective March 24, 2009.  The Veteran disagreed with this decision in May 2012.  The Board took jurisdiction over the Veteran's higher initial rating claim for radiculopathy of the left lower extremity in a July 2012 decision in which it, inter alia, denied a claim of entitlement to an initial rating greater than 10 percent for radiculopathy of the left lower extremity.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (finding that VA may waive timely filing of substantive appeal implicitly or explicitly and as to any issue or claim raised in substantive appeal).  The Board also adjudicated the Veteran's higher initial rating claim for degenerative arthritis of the lumbar spine in July 2012.    

The Veteran, through an attorney, and VA's Office of General Counsel, filed a Joint Motion for Partial Remand ("Joint Motion I") with the United States Court of Appeals for Veterans Claims ("Court") in which both parties requested that the Court vacate and remand only that part of the Board's July 2012 decision which denied the Veteran's claim of entitlement to an initial rating greater than 10 percent for radiculopathy of the left lower extremity.  The Court granted Joint Motion I in a June 2013 Order, vacating and remanding only the Board's July 2012 denial of an initial rating greater than 10 percent for radiculopathy of the left lower extremity.

In November 2013, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain the Veteran's updated treatment records and schedule him for appropriate VA examination to determine the nature and etiology of his service-connected radiculopathy of the left lower extremity.  The requested records subsequently were associated with the Veteran's claims file and the requested examination occurred in January 2014.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In April 2014, the Board again denied the Veteran's claim for an initial rating greater than 10 percent for radiculopathy of the left lower extremity.  The Veteran again appealed to the Court.  In September 2015, the Court vacated and remanded the Board's April 2014 decision.

In January 2016, the Board assigned staged ratings of 80 percent effective June 4, 2007, 10 percent effective June 28, 2007, 40 percent effective March 24, 2009, and 10 percent effective August 5, 2011, for the Veteran's service-connected radiculopathy of the left lower extremity.  The RO implemented this Board decision in a February 2016 rating decision which was issued in May 2016.

In July 2016, the Veteran, through an attorney, and VA's Office of General Counsel filed a second Joint Motion for Partial Remand ("Joint Motion II") with the Court.  Both parties to Joint Motion II requested that the Court vacate and remand only that part of the Board's January 2016 decision which denied a claim of entitlement to an initial rating greater than 10 percent effective August 5, 2011, for service-connected radiculopathy of the left lower extremity.  Both parties to Joint Motion II requested that the remaining issues adjudicated by the Board in January 2016 be left undisturbed by the Court.  See Joint Motion II dated July 11, 2016, at pp. 1-2.  Both parties to Joint Motion II found that the Board did not discuss in its January 2016 decision potentially favorable evidence concerning the nature and severity of the Veteran's service-connected radiculopathy of the left lower extremity found in a January 2014 VA examination report.  Id., at pp. 3.  Both parties to Joint Motion II also requested that the Board reconsider the Veteran's entitlement to referral for extraschedular consideration for his service-connected radiculopathy of the left lower extremity.  Id.  The Court granted Joint Motion II later in July 2016.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The record evidence shows that, effective August 5, 2011, the Veteran's service-connected radiculopathy of the left lower extremity is manifested by, at worst, mild incomplete paralysis of the sciatic nerve.

2.  The record evidence shows that, on VA peripheral nerves Disability Benefits Questionnaire (DBQ) in January 2014, the Veteran experienced mild numbness, hypoactive left ankle reflexes, decreased sensation in the left foot/toes with normal temperature and vibratory sense in the left foot/ankle, positive straight leg raising, and mild incomplete paralysis of the left sciatic nerve.

3.  The record evidence shows that, following VA peripheral nerves DBQ in January 2014, the VA examiner found no additional functional impairment due to the Veteran's service-connected radiculopathy of the left lower extremity "to impair [his] ability to work."

4.  The record evidence shows that, at his VA peripheral nerves DBQ in January 2014, the Veteran reported that "he has missed work only due to scheduled appointments and has satisfactory job performance" since a 30-day period of convalescent leave following back surgery in 2007 (for which a temporary total disability rating already is in effect); there were "no reported or documented unscheduled missed work days or limitations due solely to [service-connected] left lower extremity radiculopathy" and the Veteran reported "that he performs his job without limitation."

5.  The record evidence does not suggest that the Veteran's service-connected radiculopathy of the left lower extremity, alone or in combination with other service-connected disabilities, presents such an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards is impractical.


CONCLUSION OF LAW

The criteria for an initial rating greater than 10 percent effective August 5, 2011, for radiculopathy of the left lower extremity have not been met and referral for extraschedular consideration is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 8520 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claim for radiculopathy of the left lower extremity is a "downstream" element of the AOJ's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In September 2007, VA notified the Veteran of the information and evidence needed to substantiate and complete the service connection claim for radiculopathy of the left lower extremity, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, all relevant notice was issued prior to the currently appealed rating decision; thus, this notice was timely.  Because the Veteran's higher initial rating claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  And any defect in the notices provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, section § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Relying on the informal guidance from VA's Office of General Counsel (OGC) and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that Vazquez-Flores is not applicable.  According to OGC, because this appeal arises from an initial rating decision, VCAA notice obligations are satisfied fully once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely NOD with respect to the initial rating or effective date assigned following the grant of service connection.

In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for radiculopathy of the left lower extremity, and because the Veteran was fully informed of the evidence needed to substantiate this claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran has been provided with VA examinations which address the current nature and severity of his service-connected radiculopathy of the left lower extremity.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Higher Initial Rating Claim

The Veteran contends that his service-connected radiculopathy of the left lower extremity is more disabling than currently (and initially) evaluated, at least from August 5, 2011.  He specifically contends that this disability resulted in at least moderate incomplete paralysis of the sciatic nerve since August 5, 2011, meriting an initial rating greater than 10 percent for this time period.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating(s).  In other words, the record evidence does not indicate that these service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

VA recently proposed amending 38 C.F.R. § 3.321(b)(1) to limit extraschedular consideration based on the impact of an individual service-connected disability.  This proposed regulation is consistent with VA's longstanding practice of interpreting this regulation to provide an extraschedular rating for a single disability and not the combined effect of two or more disabilities.  The proposed changes will clarify the regulation so that an extraschedular rating is available only for an individual service-connected disability but not for the combined effect of more than one service-connected disability.  See 81 Fed. Reg. 23228-23232 (Apr. 20, 2016) to be codified at 38 C.F.R. § 3.321(b)(1).  Until this proposed regulation becomes final, however, the requirement of extraschedular consideration for a Veteran's service-connected disabilities, individually or collectively, set out by the Federal Circuit in Johnson remains applicable. 

The Veteran's service-connected radiculopathy of the left lower extremity currently is evaluated as 80 percent disabling effective June 4, 2007, 10 percent effective June 28, 2007, 40 percent effective March 24, 2009, and 10 percent effective August 5, 2011, under 38 C.F.R. § 4.124a, DC 8520 (paralysis of the sciatic nerve).  See 38 C.F.R. § 4.124a, DC 8520 (2015).  As noted in the Introduction, the Veteran limited his current appeal to an appeal for an initial rating greater than 10 percent effective August 5, 2011, so only that time period will be discussed in this decision.

A 10 percent rating is assigned under DC 8520 for mild incomplete paralysis of the sciatic nerve.  A higher 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is assigned for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement possible of muscles below the knee, or flexion of knee weakened or (very rarely) lost.  Id.


Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for an initial rating greater than 10 percent effective August 5, 2011, for radiculopathy of the left lower extremity.  The Veteran contends that this disability is more disabling than currently (and initially) evaluated and results in at least moderate incomplete paralysis of the sciatic nerve.  The record evidence does not support his assertions, however.  It shows instead that, effective August 5, 2011, the Veteran's service-connected radiculopathy of the left lower extremity is manifested by, at worst, mild incomplete paralysis of the sciatic nerve (as seen on VA peripheral nerves DBQ in January 2014).  The Veteran's available private outpatient treatment records dated after August 2011 show that he complained frequently of back pain.  For example, on private outpatient treatment on September 7, 2011, the Veteran's complaints included radiating pain to the buttocks and legs.  The Veteran stated that a sacroiliac joint injection 2 weeks earlier "made a significant difference in his pain" which he rated as 1-2/10 (with 1/10 being the least pain).  He denied any weakness, numbness, or tingling.  The diagnoses included sacroiliitis, not elsewhere classified, lumbosacral spondylosis without myelopathy, degeneration of thoracic or lumbar intervertebral disc, and post-laminectomy syndrome in the lumbar region.

In November 2011, the Veteran's complaints included back pain and hip pain located in the left hip and left sacroiliac joint.  He rated this pain as 3-4/10.  He denied any weakness, numbness, or tingling.  The assessment included osteoarthritis in the pelvic region and thigh.

In February 2012, the Veteran complained of "achy" back pain without radiation in to his legs.  He rated his current pain as 2/10 with flare-ups of 5-6/10 on prolonged standing.  Physical examination showed tenderness in the posterior superior iliac spine and sacroiliac joints in both hips, tenderness of the paraspinal region at L5 and the iliolumbar region on the right, a normal range of motion with pain, and 5/5 motor strength.  Neurological examination showed normal sensation in both legs.  The assessment included lumbosacral spondylosis without myelopathy, post-laminectomy syndrome in the lumbar region, and degeneration of thoracic or lumbar intervertebral disc.

In April 2012, the Veteran complained of bilateral back pain.  He rated his pain as 4/10.  Physical examination showed tenderness in the posterior superior iliac spine and sacroiliac joints in both hips, tenderness of the paraspinal region at L5 and the iliolumbar region on the right, a normal range of motion with pain, and 5/5 motor strength.  Neurological examination showed decreased sensation on the lateral leg and dorsum of the left foot (L5) and sole of the foot and posterior leg (S1) and positive straight leg raising on the left.  The assessment included disorders of the sacrum.

In June 2013, the Veteran complained of left back pain and numbness.  He denied experiencing any radicular pain and stated that he "only has achy pain" in the left lower lumbar region which he rated as 1-2/10 with flare-ups of 5/10.  Physical and neurological examination were unchanged from April 2012.  The assessment also was unchanged.

In July 2013, the Veteran's complaints included left back and leg pain.  "He hurts in his left lower back after prolonged work."  He again denied experiencing any radicular pain and stated that he "only has achy pain" in the left lower lumbar region which he rated as 2-3/10 with flare-ups of 5-7/10.  Physical and neurological examination were unchanged from June 2013.  The assessment also was unchanged.

In August 2013, the Veteran again denied experiencing any radicular pain.  He again stated that he "only has achy pain" in the left lower lumbar region which he rated as 2-3/10 with flare-ups of 5-7/10.  Physical and neurological examination were unchanged from July 2013.  The assessment also was unchanged.

In November 2013, the Veteran again denied experiencing any radicular pain.  He stated that he "only has achy pain" in the left lower lumbar region which he rated as 1-2/10.  Physical and neurological examination were unchanged from August 2013.  The assessment also was unchanged.

The Board notes here that both parties to Joint Motion II found fault with the prior Board decision issued in January 2016 for not discussing all of the findings contained in the January 2014 VA peripheral nerves conditions DBQ when it denied the Veteran's higher initial rating claim for radiculopathy of the left lower extremity.  For that reason, the Board will review this examination report in detail.  On VA peripheral nerves conditions DBQ in January 2014, the Veteran's complaints included persistent left great toe numbness that has not improved or resolved.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran was left-hand dominant.  The Veteran experienced mild numbness of the left lower extremity which was attributable to his peripheral nerves condition.  Physical examination showed 5/5 motor strength in both knees and ankles, no muscle atrophy, hypoactive deep tendon reflexes in the left knee and ankle, decreased sensation in the left foot/toes (L5), no trophic changes, a normal gait, positive straight leg raising bilaterally, mild incomplete paralysis of the sciatic nerve, and no functional impairment of an extremity.  The VA examiner noted that:

[The] Veteran states [that] he began his current job[] just months prior to back surgery in 2007.  Back surgery had favorable outcome, he was on medical convalescent leave for 30 days, then returned to work with prescribed limitations full 8 hour days.  He states since then [his] missed work days have been due to scheduled appointments only such as for pain management office [visits].  Otherwise, his current employer has designed his work area ergonomically to meet his needs and he performs his job without significant limitation.

The Veteran denied taking any medication for radiculopathy.  A 2011 magnetic resonance imaging (MRI) scan was reviewed and showed a mild degree of central spinal stenosis at L3-4 and mild foraminal narrowing at L5-S1 which was unchanged.  The VA examiner stated that the Veteran's peripheral nerves condition did not impact his ability to work.  This examiner also stated:

No functional limitation or impairment of the Veteran's ability to work.  Minimal incomplete paralysis.  On examination the Veteran has normal muscle tone and bulk, there is no atrophy of the left lower extremity, his gait is normal, [but] he is able to balance weight on left leg only.  Veteran reports his left lower extremity symptoms manifest as constant and unchanged left great toe numbness that is most likely permanent.  

This examiner concluded:

Based on [a] review of current medical treatment records and physical examination, there is no additional functional limitation due solely to [the Veteran's service-connected] left lower extremity radiculopathy to impair the Veteran's ability to work.  [The] Veteran states [that] since returning to work after 30 convalescence leave for back surgery in 2007 he has missed work due only to scheduled appointments and has satisfactory job performance.  There are no reported or documented unscheduled missed work days or limitation of duties due solely to [his service-connected] left lower extremity radiculopathy. [The] Veteran states his work area is ergodynamically designed such that he performs his job without limitation...No deformity, malalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or pertinent abnormal weight bearing, except as noted.  No loss of function with repetitive use.

The diagnosis was left lower extremity lumbar radiculopathy.

In a March 2014 statement, the Veteran asserted that he experienced constant daily low back pain.  He also asserted that he could not function without taking daily pain medication.

The Board acknowledges that, at his January 2014 VA examination, the Veteran demonstrated hypoactive deep tendon reflexes in the left knee and ankle and decreased sensation in the left foot/toes (L5).  The Veteran also experienced mild numbness of the left lower extremity which was attributable to his peripheral nerves condition.  And he further had mild incomplete paralysis of the sciatic nerve and was "able to balance weight on [his] left leg only" (as the VA examiner noted in his summary of the examination report).  Weighed against these findings are the remaining findings obtained at this examination and the VA examiner's interpretation of those findings.  See generally Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (finding Board prohibited from exercising its own independent judgment to resolve medical questions).  The Board finds it highly significant in this regard that the January 2014 VA examiner found 5/5 motor strength in both knees and ankles, no muscle atrophy, no trophic changes, a normal gait, and no functional impairment of an extremity on physical examination of the Veteran.  This examiner also found no additional deformity, malalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or pertinent abnormal weight bearing, and no loss of function on repetitive use following physical examination of the Veteran.  The Board also finds it highly significant that this VA examiner concluded that the Veteran's peripheral nerves condition (i.e., his service-connected radiculopathy of the left lower extremity) did not impact his ability to work based on the lack of functional limitation or impairment and the presence of only minimal incomplete paralysis of the sciatic nerve and reported "constant and unchanged left great toe numbness that is most likely permanent."  In other words, the Board concludes that the overall disability picture presented by the Veteran's service-connected radiculopathy of the left lower extremity on VA examination in January 2014, including the findings highlighted by both parties to Joint Motion II, does not support assigning a higher initial rating than 10 percent for the Veteran's service-connected radiculopathy of the left lower extremity.

Having reviewed the January 2014 VA examination report, along with the remaining record evidence, the Board finds that the totality of the evidence does not support granting a higher initial rating than 10 percent effective August 5, 2011, for the Veteran's service-connected radiculopathy of the left lower extremity.  In addition to the overall disability picture presented by the Veteran's radiculopathy on VA examination in January 2014, which supports the 10 percent rating currently and initially assigned for this disability, the Board also finds it highly significant that the Veteran himself denied experiencing radicular pain on repeated private outpatient treatment visits to treat his low back disabilities from 2011-2013.  Normal sensation was found in both legs on private outpatient treatment in February 2012.  Although the Veteran subsequently experienced decreased sensation in the left foot when examined by a private clinician in 2012 and 2013, the totality of the record evidence does not suggest that this sensation was more than mildly disabling at any time since August 5, 2011.  And, as noted elsewhere, the January 2014 VA examination noted the presence of mild incomplete paralysis of the sciatic nerve (i.e., a 10 percent rating under DC 8520).  See 38 C.F.R. § 4.124a, DC 8520 (2015).  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to an initial rating greater than 10 percent effective August 5, 2011, for radiculopathy of the left lower extremity.  In summary, the Board finds that the criteria for an initial rating greater than 10 percent effective August 5, 2011, for radiculopathy of the left lower extremity have not been met.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected radiculopathy of the left lower extremity effective August 5, 2011.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  An extraschedular analysis is not required in every case.  In fact, in Yancy v. McDonald, the Court noted that, when 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  See Yancy v. Nicholson, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  Similarly, the Court stated "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  See Yancy, 27 Vet. App. at 495; see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, however, both parties to Joint Motion II suggested that the Board reconsider the Veteran's entitlement to referral for extraschedular consideration.  See Joint Motion II dated July 11, 2016, at pp. 3.  Because the Board is bound by the Court's July 2014 Order granting Joint Motion II, it will reconsider the Veteran's entitlement to referral for extraschedular consideration.

The Board notes in this regard that an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board notes here that it previously considered the Veteran's entitlement to referral for extraschedular consideration for his service-connected radiculopathy of the left lower extremity for the time period since August 5, 2011, in its January 2016 decision.  See Board decision dated January 28, 2016, at pp. 17-18.  Having reviewed the record evidence for a second time, and as it concluded in January 2016, the Board again finds that the schedular evaluation assigned for the Veteran's service-connected radiculopathy of the left lower extremity effective August 5, 2011, is not inadequate in this case.  Additionally, and as it concluded previously in January 2016, the Board also finds that the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected radiculopathy of the left lower extremity throughout the time period at issue in this appeal (i.e., since August 5, 2011).  This is especially true because the 10 percent rating currently assigned for the Veteran's radiculopathy of the left lower extremity effective August 5, 2011, contemplates mild disability (in this case, mild incomplete paralysis of the sciatic nerve).  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran has been employed throughout the appeal period and, as noted at his January 2014 VA peripheral nerves conditions DBQ, his service-connected radiculopathy of the left lower extremity had no impact on his ability to work.  

The Board again finds it highly significant that the January 2014 VA examiner noted:

[The] Veteran states [that] since returning to work after 30 convalescence leave for back surgery in 2007 he has missed work due only to scheduled appointments and has satisfactory job performance.  There are no reported or documented unscheduled missed work days or limitation of duties due solely to [his service-connected] left lower extremity radiculopathy.  [The] Veteran states his work area is ergodynamically designed such that he performs his job without limitation. 

(Emphasis added).  The Board notes in this regard that what the Veteran reported to the VA examiner in January 2014 directly contradicts his subsequent March 2014 statement in which he asserted, "At my place of employment I'm not even doing the job I was hired to do because of my back."  Having reviewed this evidence, the Board finds the Veteran's report to his VA examiner in January 2014 regarding the lack of impact of his service-connected radiculopathy of the left lower extremity on his current employment to be more probative than what he asserted in his March 2014 statement.  See Rucker v. Brown, 10 Vet. App. 67 (1997) (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  The record evidence does not demonstrate and the Veteran does not contend that he was hospitalized for treatment of his service-connected radiculopathy of the left lower extremity at any time relevant to this appeal (i.e., since August 5, 2011).  The record evidence finally does not indicate that the Veteran's service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule such that he is entitled to referral for extraschedular consideration under Johnson.  This finding is supported by what the Veteran reported to his treating clinicians during the appeal period rather than his other assertions regarding the alleged impact of his service-connected radiculopathy of the left lower extremity on his current employment contained in his lay statements.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating greater than 10 percent effective August 5, 2011, for radiculopathy of the left lower extremity is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


